Citation Nr: 1524227	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-05 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to a disability rating for left knee degenerative joint disease, status-post meniscus surgery, in excess of 30 percent. 


REPRESENTATION

Appellant (the Veteran) is represented by:  Adam G. Werner, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel





INTRODUCTION

The Veteran had active duty service from February 1990 to March 1998.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the RO in Seattle, Washington.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.


REMAND

On the February 2013 VA Form 9, the Veteran requested a Board hearing to be conducted at the VA Central Office in Washington, D.C.  However, in correspondence received in January and February 2015, the Veteran informed the Board that he was unable to make the trip to Washington, D.C. due to health reasons, and he requested a hearing at a local VA office before a Member or Members of the Board.  

The Veteran's request for such a hearing has not been withdrawn.

Accordingly, the case is REMANDED for the following action:

A Travel Board hearing should be scheduled in accordance with the docket number of his appeal.  The Veteran should be notified of the time and place to report for the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


